        Case 4:82-cv-00866-DPM Document 5657 Filed 07/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT                                                        PLAINTIFF

V.                                   NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                          DEFENDANTS

EMILY McCLENDON, ET AL.                                                       INTERVENORS



      PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S AND INTERVENORS’
                     JOINT NOTICE OF CONFERENCE

        Pulaski County Special School District (PCSSD) and Intervenors, for their notice of

conference, submit the following:

        1.      At the recent pre-trial hearing (Doc. 5656), PCSSD informed the Court that its

AVID expert witness is unable to physically attend trial in light of COVID-19. PCSSD requested

that the Court allow a remote appearance. Intervenors objected.

        2.      Also at the pre-trial hearing, PCSSD identified seven (7) witness that were

disclosed for the first time on Intervenors’ June 15 pretrial disclosure sheet but not otherwise

disclosed in discovery: Tracy Allen, Mary Bailey, Danny Bryan, Cynthia D’Abadie, Nickey

Nichols, Jeff Sean, Laura Strickland, and Lisa Watson. PCSSD objected to Intervenors’ relying on

these witnesses at trial.

        3.      The Court suggested that counsel meet and confer on these objections.

        4.      Counsel have met and conferred.

        5.      Intervenors have made the decision to withdraw reliance on the above named

witnesses.
        Case 4:82-cv-00866-DPM Document 5657 Filed 07/10/20 Page 2 of 2



       6.      Intervenors maintain their objection about the remote appearance of PCSSD’s

expert witness, and insist that all witnesses must physically appear in the courtroom.

       7.      The inability of the expert witness to appear in person has not changed.

       8.      No agreement could be reached.


                                             Respectfully submitted,

                                             M. Samuel Jones III (76060)
                                             Amanda G. Orcutt (2019102)
                                             Devin R. Bates (2016184)
                                             MITCHELL, WILLIAMS, SELIG,
                                               GATES & WOODYARD, P.L.L.C.
                                             425 West Capitol Avenue, Suite 1800
                                             Little Rock, Arkansas 72201
                                             Telephone: (501) 688-8800
                                             Facsimile: (501) 688-8807
                                             sjones@mwlaw.com
                                             dbates@mwlaw.com
                                             aorcutt@mwlaw.com

                                             Attorneys for Pulaski County Special
                                             School District

                                             and

                                             Austin Porter Jr., No. 86145
                                             PORTER LAW FIRM
                                             323 Center Street, Suite 1035
                                             Little Rock, Arkansas 72201
                                             Telephone: 501-244-8200
                                             Facsimile: 501-372-5567
                                             aporte5640@aol.com

                                             Attorneys for Intervenors




                                                 2
